DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gerling (US 4,714,811), in view of Weber (US 8,766,151), Eke (US 4591683) and Mittelsteadt (US 4,486,639).

Regarding claim 1, Gerling discloses (Fig-3) a method of operating a cooking appliance, the method comprising: 
receiving, by a controller (controller user programable “the programming of the motor control circuit can be made available to the user of the oven so that he can program it to suit his own particular needs. In the embodiments disclosed, for example, a keypad or a set of manually operable switches, such as DIP switches, would enable the user to program the counters or computer to provide the time delays he desires. In this manner, the oven could be customized for a given food product which might or might not require uniform heating.” (column 3, lines 52-61)) of the cooking appliance, an input indicating that the cooking appliance is to operate in a meal cook cycle (a “meal” as applicable to any food product, is the target of heating to the apparatus “the oven could be customized for a given food product which might or might not require uniform heating” (column 3, lines 52-61));
activating a motor (stepping motor 18) to rotate a turntable (26) within a cooking cavity (11) defined in a casing (exterior of apparatus) of the cooking appliance during the meal cook cycle; 
activating a microwave module (magnetron 13 with waveguide 14) for delivering microwave energy into the cooking cavity (nature of microwave cooking). 
Gerling is silent regarding activating a convection module having one or more heating elements and a convection fan operable to move air across the one or more heating elements of the convection module during at least a portion of the meal cook cycle. 
However Eke teaches activating a convection module having one or more heating elements (“electrical heating element”, see below) and a convection fan (“fan”, see below) operable to move air across the one or more heating elements of the convection module during at least a portion of the meal cook cycle (fan blows air through cavity and heating elements, emphasis added “said thermal heating means comprising an electrical heating element and fan means for recirculating air over said element and through said cavity,” (column 2, lines 56-66)).
The advantage of including heating element with convection fans and a cooking lamp, is to in addition to microwave heating providing heating capable of browning an exterior of the food in contact with air “thermal heating means capable of heating the air within said oven cavity, and control means operative to supply continuous microwave power to said cavity simultaneously with the supply of thermal power to said cavity, whereby the microwave power heats the inside of the food and the thermal power dissipates the resulting moisture and browns the external surface of the food,” (column 2, lines 56-66). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gerling with Eke, by adding to the simple microwave cooking components of Gerling, the additional air convection cooking system of Eke, to enable browning of exterior food in contact with air. 
Gerling as already modified by Eke is silent regarding activating a cooking lamp. 
However Mittelsteadt teaches (Fig-1-2) a microwave oven using heat lamps (Quarts lamps 14 and 15).
The advantage of providing heat lamps in a microwave oven, is to provide broiling to a surface incident to heat lamps (“To increase direct infrared for broiling while the half-tubes are directed upwards for convection cooling, it is possible to provide a slit in the half-tube 42, 142 so that some high frequency infrared strikes the food directly.” (column 5, lines 56-63)).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gerling as already modified by Eke, further with Mittelsteadt, by adding to the microwave and convection system of Gerling, the light incident browning lamp of Mittelsteadt, to provide browning to a surface incident to heat lamps. 
Gerling is silent regarding the microwave activating in response to the turntable reaching a first angular position after activating the motor to rotate the turntable; and 
deactivating the microwave module in response to the turntable reaching a second angular position after the first angular position.
However Weber teaches a microwave heating system wherein the magnetron activates in response to the turntable reaching a first angular position after activating the motor to rotate the turntable (delay of microwave after turntable rotation begins “by delaying the start CK.sub.SD of the microwave cooking for a determined time after the onset of turntable circumvolution DR.sub.A” (column 6, lines 52-62)); and 
deactivating the microwave module in response to the turntable reaching a second angular position after the first angular position (microwave deactivates when turntable is at final destination “The extent of cooking onset delay CK.sub.SD is calculated to deliver the end of the cook-cycle and simultaneously return and repark the turntable near its angular situation at the onset of the cook-cycle,” (column 6, lines 52-62)).
The advantage of activating and deactivating the microwave in relation to positions of the turntable, is to provide the turntable at a desired position when the cooking process ends “Another described variant of the invention which stops the turntable rotation DR.sub.A adjacent with the access doorway concurrent with an ending of the cook-time CK.sub.T is attained by delaying the start CK.sub.SD of the microwave cooking for a determined time after the onset of turntable circumvolution DR.sub.A. The extent of cooking onset delay CK.sub.SD is calculated to deliver the end of the cook-cycle and simultaneously return and repark the turntable near its angular situation at the onset of the cook-cycle, thereby conveniently parking the cook-item adjacent with the access door at the end of the cook-time CK.sub.T.” (column 6, lines 52-62). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gerling with Weber, by adding to the motor/magnetron controls of Gerling, the magnetron delay relative to turn table position of Weber, to end cooking at a desired location of the turntable. 
Regarding claim 3, Gerling discloses the method of claim 1, Gerling further discloses (Fig-3) wherein the microwave module is positioned away from a center of the cooking cavity (magnetron 13 outside of cooking cavity 11, see figure 3), whereby activating the microwave module provides energy predominantly to a single discrete area (microwave opening 16) within the cooking cavity. 

Regarding claim 6, Gerling as modified by Weber discloses the method of claim 1, Gerling as already modified by Weber discloses further comprising determining that the turntable is in the first angular position prior to activating the microwave module (turntable rotation begins at known point prior to microwave initiation to stop at known point when microwave ends “stops the turntable rotation DR.sub.A adjacent with the access doorway concurrent with an ending of the cook-time CK.sub.T is attained by delaying the start CK.sub.SD of the microwave cooking for a determined time after the onset of turntable circumvolution DR.sub.A. The extent of cooking onset delay CK.sub.SD is calculated to deliver the end of the cook-cycle and simultaneously return and repark the turntable near its angular situation at the onset of the cook-cycle, thereby conveniently parking the cook-item adjacent with the access door at the end of the cook-time CK.sub.T.” Weber (column 6, lines 52-62)) and determining that the turntable is in the second angular position prior to deactivating the microwave module (second angular position at end of microwaving “The extent of cooking onset delay CK.sub.SD is calculated to deliver the end of the cook-cycle and simultaneously return and repark the turntable near its angular situation at the onset of the cook-cycle,” Weber (column 6, lines 52-62)).

Regarding claim 7, Gerling as modified by Weber teaches the method of claim 6, Gerling as already modified by Weber teaches wherein determining that the turntable is in the first angular position comprises determining the angular position of the turntable based on a status of the motor (stepper motor provides location of turntable by known step distances “driving the turntable with a stepper motor; defining a number of step-pulses for a complete 360.degree. turntable circumrotation; calculating the turntable rotational parameters relative with the preset cook-time CK.sub.T as a proportional number of step-pulse signals for driving the stepper motor and achieve the urging of the circumvolution, return and reparking of the turntable; and, determining a step-pulse rate for the step-pulse signals relative with the preset cook-time CK.sub.T to enable the return and reparking of the turntable adjacent with the front-access portal concurrent with the microwave heating source stoppage.” Weber (Claim 16)), and 
wherein determining that the turntable is in the second angular position comprises determining the angular position of the turntable based on the status of the motor (stepper motor provides location of turntable by known step distances, Weber (claim 16)).

Regarding claim 9, Gerling as modified by Weber discloses the method of claim 1, Gerling as already modified by Weber teaches wherein activating the motor to rotate the turntable within the cooking cavity comprises rotating the turntable in a first direction by the motor followed by rotating the turntable in a second direction opposite the first direction (where further controls of turntable are concerned the turntable moves in both directions to end in a desired position of accessibility to food in microwave “If the angle is smaller in the direction of travel when the final interruption occurs, the turntable continues to rotate to the desired parking site and stop, albeit the cooking already stopped when the final interruption was initiated. On the other hand, if the smaller angle is in the direction opposite the immediate rotational direction, the turntable's direction is promptly reversed and counter-rotated until it stops upon reaching the desired parking site adjacent with the access doorway.” Weber (column 5, lines 45-61)).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerling in view of Weber, Eke and Mittelsteadt and in further view of Colato (US 4,593,171).

Regarding claim 2, Gerling discloses the method of claim 1, Gerling is silent regarding wherein the cooking appliance comprises an upper pan mounted to the turntable, wherein activating the motor also causes the upper pan to rotate simultaneously with the turntable.
However Colato teaches (Fig-1-4) wherein the cooking appliance comprises an upper pan (11) mounted (via legs 22) to the turntable (12), wherein activating the motor also causes the upper pan to rotate simultaneously with the turntable (upper pan is for use with motorized turntable “A shelf structure is provided for use with a turntable in a microwave oven” (abstract)).
The advantage of wherein the cooking appliance comprises an upper pan mounted to the turntable, wherein activating the motor also causes the upper pan to rotate simultaneously with the turntable, is to provide increased cooking area and or provide different cooking outputs to different foods “When microwave energy is introduced toward the top of the oven cavity, the food product on the platform is exposed to more of the energy than is the food product on the turntable, and therefore tends to cook at a faster rate.” (abstract). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gerling with Colato, by adding to the singular turntable of Gerling the plurality of stacked turntables of Colato, to provide increased cooking area and or provide different cooking outputs to different foods.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gerling in view of Weber, Eke, Mittelsteadt and Colato and in further view of Rahman (US 11,324,083).

Regarding claim 4, Gerling discloses the method of claim 3, Gerling further discloses, wherein the turntable are configured for positioning a plurality of food items (food as subject to conventional microwave use) thereon in a predetermined food arrangement, the plurality of food items comprising a meal (meal as nature of food).
Gerling is silent regarding wherein the cooking appliance comprises an upper pan mounted to the turntable for holding food. 
However Colato teaches a microwave accessory of an upper pan (11) mounted to the turntable (12) for holding food (“A shelf structure is provided for use with a turntable in a microwave oven” (abstract)).
The advantage of the cooking appliance comprises an upper pan mounted to the turntable for holding food, is to provide increased cooking area and or provide different cooking outputs to different foods “When microwave energy is introduced toward the top of the oven cavity, the food product on the platform is exposed to more of the energy than is the food product on the turntable, and therefore tends to cook at a faster rate.” (abstract). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gerling with Colato, by adding to the singular turntable of Gerling the plurality of stacked turntables of Colato, to provide increased cooking area and or provide different cooking outputs to different foods.
Gerling is silent regarding wherein the microwave module is activated when a selected one of the plurality of food items is positioned within the single discrete area.
However Rahman teaches wherein the microwave module is activated when a selected one of the plurality of food items is positioned within the single discrete area (microwave is turned off “In some cases, the microwave radiation can pose problem for IR temperature sensor data collection. To compensate for the power on/off state of the microwave generator (magnetron) can be controlled in a duty cycle control scheme (shown in FIG. 11). While the microwave generator is off, the electronic controller can take clean measurements of the temperature data.” (column 5, lines 18-38), while magnetron is activated, targeted areas are applied microwaves “a processor system connected to the microwave generator and the IR temperature sensor array, wherein the processor system is configured to selectively heat different portions of the plurality of portions of the food” (claim 1).
The advantage of activating the microwave when a selected one of the plurality of food times is positioned within a discreate area, is to apply microwave energy to food in an actively targeted manner for evening of heating to targeted food portions. “a general target temperature and cooking time is determined so that the user receives the food at perfect “lip-ready” temperature.” (column 3, lines 7-17).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gerling with Rahman, by adding to the even / targeted microwave heating of Gerling, the sensor responsive targeted heating of Rahman, to apply microwave energy to food in an actively targeted manner for evening of heating to targeted food portions. 

Regarding claim 5, Gerling as modified by Colato teaches the method of claim 4, Gerling as already modified by Colato teaches wherein the microwave module (magnetron 13 with waveguide 14, Gerling) is positioned above a vertical center of the cooking cavity (opening 16 of waveguide 14, Gerling) such that the upper pan is proximate the microwave module, wherein the selected one of the plurality of food items is positioned on the upper pan (Colato teaches food placed on the upper pan, see figure 4 having food 42 there on upper pan 11 and food 41 thereon lower pan 12).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gerling in view of Weber, Eke and Mittelsteadt and in further view of Fortmann (US 10,258,197).

Regarding claim 8, Gerling as modified by Weber teaches the method of claim 1, Gerling as already modified by Weber teaches whereby the microwave module is activated while the turntable rotates through the angle of about one hundred eighty degrees (microwave may be activated for entirety of turntable rotation “Microwave oven and method in which the microwave energy pattern and the load are moved relative to each other, and the rate of movement is varied to control the amount of heating in different portions of the load.” Gerling (abstract)). 
Gerling as modified by Weber is silent regarding wherein the first angular position and the second angular position are spaced apart by an angle of about one hundred eighty degrees,
However Fortmann teaches a cooking apparatus with 180 degree offsets between location of depositing food to be cooked and location of food to be received (see figure 5 providing opening front 28 and open rear 29).
The advantage of providing about 180 degrees between food insertion and food removal areas of a food cooking apparatus is to improve accessibility to food within the oven. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gerling as already modified with Weber, further with Fortmann, by adding to turntable control ending food rotation at door/opening of microwave of Gerling, the plurality of door/openings at about 180 degrees of separation of Fortmann, to improve accessibility to food within the oven “the user may remove or insert pans 400 through the rear opening 29 as well as through the front opening 28” (column 4, lines 3-27).

Claims 10, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerling in view of Weber.

Regarding claim 10, Gerling discloses a method of operating a cooking appliance, the method comprising: 
activating a motor (stepping motor 18) to rotate a turntable (26) within a cooking cavity (11) defined in a casing (exterior of apparatus) of the cooking appliance; 
activating a microwave module (magnetron 13 with waveguide 14) for delivering microwave energy into the cooking cavity (nature of microwave oven).
Gerling is silent regarding the microwave activating in response to the turntable reaching a first angular position after activating the motor to rotate the turntable; and 
deactivating the microwave module in response to the turntable reaching a second angular position after the first angular position.
However Weber teaches a microwave heating system wherein the magnetron activates in response to the turntable reaching a first angular position after activating the motor to rotate the turntable (delay of microwave after turntable rotation begins “by delaying the start CK.sub.SD of the microwave cooking for a determined time after the onset of turntable circumvolution DR.sub.A” (column 6, lines 52-62)); and 
deactivating the microwave module in response to the turntable reaching a second angular position after the first angular position (microwave deactivates when turntable is at final destination “The extent of cooking onset delay CK.sub.SD is calculated to deliver the end of the cook-cycle and simultaneously return and repark the turntable near its angular situation at the onset of the cook-cycle,” (column 6, lines 52-62)).
The advantage of activating and deactivating the microwave in relation to positions of the turntable, is to provide the turntable at a desired position when the cooking process ends “Another described variant of the invention which stops the turntable rotation DR.sub.A adjacent with the access doorway concurrent with an ending of the cook-time CK.sub.T is attained by delaying the start CK.sub.SD of the microwave cooking for a determined time after the onset of turntable circumvolution DR.sub.A. The extent of cooking onset delay CK.sub.SD is calculated to deliver the end of the cook-cycle and simultaneously return and repark the turntable near its angular situation at the onset of the cook-cycle, thereby conveniently parking the cook-item adjacent with the access door at the end of the cook-time CK.sub.T.” (column 6, lines 52-62). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gerling with Weber, by adding to the motor/magnetron controls of Gerling, the magnetron delay relative to turn table position of Weber, to end cooking at a desired location of the turntable. 

Regarding claim 12, Gerling discloses the method of claim 10, Gerling further discloses wherein the microwave module is positioned away from a center of the cooking cavity (magnetron 13 outside of cooking cavity 11, see figure 3), whereby activating the microwave module provides microwave energy from the microwave module predominantly to a single discrete area (microwave opening 16) within the cooking cavity.

Regarding claim 15, Gerling as modified by Weber discloses the method of claim 10, Gerling as already modified by Weber discloses further comprising determining that the turntable is in the first angular position prior to activating the microwave module (turntable rotation begins at known point prior to microwave initiation to stop at known point when microwave ends “stops the turntable rotation DR.sub.A adjacent with the access doorway concurrent with an ending of the cook-time CK.sub.T is attained by delaying the start CK.sub.SD of the microwave cooking for a determined time after the onset of turntable circumvolution DR.sub.A. The extent of cooking onset delay CK.sub.SD is calculated to deliver the end of the cook-cycle and simultaneously return and repark the turntable near its angular situation at the onset of the cook-cycle, thereby conveniently parking the cook-item adjacent with the access door at the end of the cook-time CK.sub.T.” Weber (column 6, lines 52-62)) and determining that the turntable is in the second angular position prior to deactivating the microwave module (second angular position at end of microwaving “The extent of cooking onset delay CK.sub.SD is calculated to deliver the end of the cook-cycle and simultaneously return and repark the turntable near its angular situation at the onset of the cook-cycle,” Weber (column 6, lines 52-62)).

Regarding claim 16, Gerling as modified by Weber teaches the method of claim 15, Gerling as already modified by Weber teaches wherein determining that the turntable is in the first angular position comprises determining the angular position of the turntable based on a status of the motor (stepper motor provides location of turntable by known step distances “driving the turntable with a stepper motor; defining a number of step-pulses for a complete 360.degree. turntable circumrotation; calculating the turntable rotational parameters relative with the preset cook-time CK.sub.T as a proportional number of step-pulse signals for driving the stepper motor and achieve the urging of the circumvolution, return and reparking of the turntable; and, determining a step-pulse rate for the step-pulse signals relative with the preset cook-time CK.sub.T to enable the return and reparking of the turntable adjacent with the front-access portal concurrent with the microwave heating source stoppage.” Weber (Claim 16)), and 
wherein determining that the turntable is in the second angular position comprises determining the angular position of the turntable based on the status of the motor (stepper motor provides location of turntable by known step distances “calculating the turntable rotational parameters relative with the preset cook-time CK.sub.T as a proportional number of step-pulse signals for driving the stepper motor”, Weber (claim 16)).

Regarding claim 18, Gerling as modified by Weber discloses the method of claim 10, Gerling as already modified by Weber teaches wherein activating the motor to rotate the turntable within the cooking cavity comprises rotating the turntable in a first direction by the motor followed by rotating the turntable in a second direction opposite the first direction (where further controls of turntable are concerned the turntable moves in both directions to end in a desired position of accessibility to food in microwave “If the angle is smaller in the direction of travel when the final interruption occurs, the turntable continues to rotate to the desired parking site and stop, albeit the cooking already stopped when the final interruption was initiated. On the other hand, if the smaller angle is in the direction opposite the immediate rotational direction, the turntable's direction is promptly reversed and counter-rotated until it stops upon reaching the desired parking site adjacent with the access doorway.” Weber (column 5, lines 45-61)).

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gerling in view of Weber and in further view of Colato. 

Regarding claim 11, Gerling discloses the method of claim 10, Gerling is silent regarding wherein the cooking appliance comprises an upper pan mounted to the turntable, wherein activating the motor also causes the upper pan to rotate simultaneously with the turntable.
However Colato teaches (Fig-1-4) wherein the cooking appliance comprises an upper pan (11) mounted (via legs 22) to the turntable (12), wherein activating the motor also causes the upper pan to rotate simultaneously with the turntable (upper pan is for use with motorized turntable “A shelf structure is provided for use with a turntable in a microwave oven” (abstract)).
The advantage of wherein the cooking appliance comprises an upper pan mounted to the turntable, wherein activating the motor also causes the upper pan to rotate simultaneously with the turntable, is to provide increased cooking area and or provide different cooking outputs to different foods “When microwave energy is introduced toward the top of the oven cavity, the food product on the platform is exposed to more of the energy than is the food product on the turntable, and therefore tends to cook at a faster rate.” (abstract). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gerling with Colato, by adding to the singular turntable of Gerling the plurality of stacked turntables of Colato, to provide increased cooking area and or provide different cooking outputs to different foods.

Regarding claim 13, Gering discloses the method of claim 12, Gerling further discloses, wherein the turntable are configured for positioning a plurality of food items (food as subject to conventional microwave use) thereon in a predetermined food arrangement, the plurality of food items comprising a meal (meal as nature of food).
Gerling is silent regarding wherein the cooking appliance comprises an upper pan mounted to the turntable for holding food. 
However Colato teaches a microwave accessory of an upper pan (11) mounted to the turntable (12) for holding food (“A shelf structure is provided for use with a turntable in a microwave oven” (abstract)).
The advantage of the cooking appliance comprises an upper pan mounted to the turntable for holding food, is to provide increased cooking area and or provide different cooking outputs to different foods “When microwave energy is introduced toward the top of the oven cavity, the food product on the platform is exposed to more of the energy than is the food product on the turntable, and therefore tends to cook at a faster rate.” (abstract). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gerling with Colato, by adding to the singular turntable of Gerling the plurality of stacked turntables of Colato, to provide increased cooking area and or provide different cooking outputs to different foods.
Gerling is silent regarding wherein the microwave module is activated when a selected one of the plurality of food items is positioned within the single discrete area.
However Rahman teaches wherein the microwave module is activated when a selected one of the plurality of food items is positioned within the single discrete area (microwave is turned off “In some cases, the microwave radiation can pose problem for IR temperature sensor data collection. To compensate for the power on/off state of the microwave generator (magnetron) can be controlled in a duty cycle control scheme (shown in FIG. 11). While the microwave generator is off, the electronic controller can take clean measurements of the temperature data.” (column 5, lines 18-38), while magnetron is activated, targeted areas are applied microwaves “a processor system connected to the microwave generator and the IR temperature sensor array, wherein the processor system is configured to selectively heat different portions of the plurality of portions of the food” (claim 1).
The advantage of activating the microwave when a selected one of the plurality of food times is positioned within a discreate area, is to apply microwave energy to food in an actively targeted manner for evening of heating to targeted food portions. “a general target temperature and cooking time is determined so that the user receives the food at perfect “lip-ready” temperature.” (column 3, lines 7-17).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gerling with Rahman, by adding to the even / targeted microwave heating of Gerling, the sensor responsive targeted heating of Rahman, to apply microwave energy to food in an actively targeted manner for evening of heating to targeted food portions. 

Regarding claim 14, Gerling as modified by Colato teaches the method of claim 13, Gerling as already modified by Colato teaches wherein the microwave module (magnetron 13 with waveguide 14 Gerling) is positioned above a vertical center of the cooking cavity (opening 16 of waveguide 14 Gerling) such that the upper pan is proximate the microwave module, wherein the selected one of the plurality of food items is positioned on the upper pan (Colato teaches food placed on the upper pan, see figure 4 having food 42 there on upper pan 11 and food 41 thereon lower pan 12).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gerling in view of Weber and in further view of Fortmann.

Regarding claim 17, Gerling as modified by Weber teaches the method of claim 10, Gerling as already modified by Weber teaches whereby the microwave module is activated while the turntable rotates through the angle of about one hundred eighty degrees (microwave may be activated for entirety of turntable rotation “Microwave oven and method in which the microwave energy pattern and the load are moved relative to each other, and the rate of movement is varied to control the amount of heating in different portions of the load.” Gerling (abstract)). 
Gerling as modified by Weber is silent regarding wherein the first angular position and the second angular position are spaced apart by an angle of about one hundred eighty degrees,
However Fortmann teaches a cooking apparatus with 180 degree offsets between location of depositing food to be cooked and location of food to be received (see figure 5 providing opening front 28 and open rear 29).
The advantage of providing about 180 degrees between food insertion and food removal areas of a food cooking apparatus is to improve accessibility to food within the oven. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gerling as already modified with Weber, further with Fortmann, by adding to turntable control ending food rotation at door/opening of microwave of Gerling, the plurality of door/openings at about 180 degrees of separation of Fortmann, to improve accessibility to food within the oven “the user may remove or insert pans 400 through the rear opening 29 as well as through the front opening 28” (column 4, lines 3-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761